 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDgrievances. Schertzel may discuss with employees mistakesin work discovered in inspection and give corrective measuresto be taken if minor adjustments are required.Schertzel oninfrequent occasions substitutes for the regular foreman, whenthe latter is absent. The Regional Director made no recommen-dation with respect to Schertzel's status.Because the counting of the ballots of Balcerzak andSchertzel, even if both were valid, would not affect the resultsof the election, we shall make no finding as to the status andeligibilityofSchertzel,andwe direct that the ballot ofBalcerzak remain uncounted.Because the Petitioner failed to receive a majority of thevalid ballots cast, we certify the results of the election.[The Board certified that a majority of the valid ballotswas not cast for United Automobile Workers of America, AFL,and that the said labor organization is therefore not the exclu-sive representative of employees in the appropriate unit.]THE GRUEN WATCH COMPANY, THE GRUEN NATIONALWATCH CASE COMPANYandINTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, PetitionerandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, PetitionerandMETAL POLISHERS, BUFFERS,PLATERS AND HELPERS INTERNATIONAL UNION, A. F.OF L., LOCAL NO. 68. Cases Nos. 9-RC-1445 and 9-RC-1359. April 29, 1954SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Order of the Board,' which setaside the election of February 1, 1952, a new election washeld under the direction and supervision of the RegionalDirector for the Ninth Region on March 20, 1953, among theemployees in voting unit 1.2 The results of the election asshown by the tally of ballots, were that of approximately 27eligiblevoters, 26 cast valid ballots, of which 21 were forthe International Association of Machinists, AFL, herein calledthe IAM, and 5 were against participating labor organizations.Therewas 1challenged ballot.On March 27, 1953, the Employer filed timely objections tothe election in voting unit 1 contending that employees thereinwere restrained and coerced by (1) threats of harm if they1103 NLRB 3.2 An election was also held for voting unit 3 in connection with which the Board issueda certification of results of election.108 NLRB No. 104. THE GRUEN WATCH COMPANY611did notjoin or votefor the IAM; (2) false and erroneous rep-resentations that employees would have to join the IAM afterthe election,and unlesstheyjoined and paid a substantialfee before the election,they would have to pay a much largerfee thereafter;(3)threats and representations that if em-ployees did not join the IAM before the election,there wouldbe ways of making them do so after the election,such asbreaking their tools and spoiling their work;and (4) othermisrepresentations,restraints,and coercion impairing thefree exercise of the rights guaranteed in Section7 of the Act.Thereafter,the Regional Director conducted an investigation,and on June 30, 1953,issued his report on objections in whichhe found that the objections raised no substantial issues af-fecting the results of the election and recommended that theybe overruled. On July 9, 1953, the Employer filed exceptionsto the report on objections and requested that a hearing beheld on the issues herein.On September 29, 1953, the Board ordered a hearing on allfactual issues raised by the second objection of the Employer.A hearing was held on November 6,10, 11, and 12, 1953,before Richard C. Curry, hearing officer. On December 10,1953, the hearing officer issued his report on objections, acopy of which is attached hereto, recommending that the Em-ployer's second objection be overruled.The Employer filedtimely exceptions to the hearing officer'sreport, and a sup-porting brief.The Board has reviewed the rulings of the hear-ing officer and finds that no prejudicial error was committed.The rulings are hereby affirmed.Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.A question affectingcommerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as the partiesstipulated,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) ofthe Act:All tool and die makers and their apprentices at theEmployer's Norwood plant in Cincinnati, Ohio, excludingall other employees, office and clerical employees, guardsprofessional employees,and supervisors as defined inthe Act.5.With respect to objections(1) and(3), we find it unneces-sary to determine whether or not the conduct in questionoccurred. The Regional Director found that there was no evi-dence that the participants involved were other than rank-and- 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDfile employees or unknown persons whose actions are not shownto be attributable to the IAM.The Employer's exceptions donot advert to any specific,substantial evidence which con-troverts these conclusions.Therefore,we find no merit inobjections(1) and (3).9Concerning the second objection,on which the hearing washeld, the record shows that on January 11, 1952, Lodge No.729, District Lodge No. 34, IAM, passed a resolution offeringthe employees of the Employer a reduced initiation and re-instatement fee of $7.50 for journeymen and specialists until"further notice." The standard initiation fee was $25 forjourneymen and specialists;reinstatement fees ranged from$50 to$100. The above reduction was pursuant to a provisionin the IAM's bylaws permitting concessions during an organi-zational campaign.4The record further shows that shortlybefore the election of March 20,1953, some employees wereinformed by William J. Goodman and Less Talbott,two activeUnion adherents,that the reduced rate would be in effect beforethe election.The Employer contends that as a result employeeswere led to believe that under the terms of the resolution thereduced rates would be withdrawn immediately after the elec-tion.According to the Employer, the effect of these state-ments was to induce employees to pay$7.50 to the Unionbefore the election in order to avoid the hardship of paying$25 or more if the Union won.The practice of offering special reduced initiation feesduring a union's organizational campaign has been traditionallyused by unions to attract new members.The Board has heldthat such a practice during a preelection campaign does notin and of itself interfere with the conduct of an election.5In theinstant cases it is clear that the IAM offered the employeesa benefit in the form of reduced initiation fees as an induce-ment to join the Union.The benefit was in no way contingenton how the employees voted in the election or on the resultsof the election.Undoubtedly,the IAM in this manner may havesecured additional adherents before the election.But theinterest of these employees in a union victory was centainlyno greater,and perhaps less,than that of employees whomight have paid the standard,higher initiation fees. In theabsence of evidence that the employees would be rewarded orpenalized because they voted for or against the Union, wecannot find that the IAM's conduct in these cases was sufficienttowarrant setting aside the election.There is no evidencein the record to support the Employer'scontention that theJAM falsely represented that employees would have to joinSMartnan Bag Company,Inc., 103 NLRB 456.4Contrary to the contention of the Employer,employees in the voting unit indicated thatthey expected to be assigned to Lodge No. 729 of the IAM although only the Internationalwas on the ballot.5J.J.Newberry Co., 100 NLRB 84, 86-87; The Root Dry Goods Company d/b/a The RootStore,88 NLRB 289,290-291. THE GRUEN WATCH COMPANY613'theUnion after the election. Accordingly, we find that theEmployer's second objection is without merit.6With respect to the last objection, the Regional Directorfinds that no evidence was submitted or developed during hisinvestigation that revealed othermisrepresentations, re-straints,or coercion impairing the free exercise of the rightsgranted in Section7, of the Act. As the Employerdoes notexcept thereto, we adopt the Regional Director's finding thatthe fourth objection is without merit.We hereby overrule the Employer's objections and find thatitsexceptions do not raise substantial or material issuesregarding the conduct of the election.Upon the basis of the March 20, 1953, tally of ballots forvoting unit 1, we shall certify the IAM as the collective-bar-gaining representative of the employees in that unit.[The Board certified the International Association of Ma-chinists,AFL, as thedesignated collective-bargaining repre-sentative of the Employer's employees in unit 1 herein foundappropriate.]Chairman Farmer and Member Rodgers took no part in theconsideration of the above Supplemental Decision and Certifi-cation of Representatives.6As there is sufficient evidence in the record to indicate that some employees joinedthe IAM and paid the reduced fee throughGoodman, it is unnecessary to pass upon the hearingofficer's ruling with regard to the admissibility of cards for the purpose of adducing furtherproof as to Goodman's organizing activities.HEARING OFFICER'S REPORT ON OBJECTIONTO ELECTIONPursuant to a Decision and Order of the National Labor Relations Board, i which set asidethe February 1, 1952, election and ordered the Regional Director of the Ninth Region to con-duct a new election, an election was held on March 20, 1953, among the employees in votingunit 1 and voting unit 3.2 The tally of ballots shows that the International Association of Ma-chinists, AFL (herein called JAM), received 21 of the 26 valid ballots cast. The Gruen WatchCompany and The Gruen National Watch Case Company (herein called Employer) filed timelyobjections thereto. On June 30, 1953, the Regional Director of the Ninth Region issued areport on objections to election, recommending that the objections filed by the Employer beoverruled.The Board, on September 29, 1953, ordered a hearing on all factual issues raised by theEmployer's "... Objection (b), namely, the alleged representations that employees wouldhave to join the Machinists after the election, and that unless they joined and paid a substantialfee before the election, they would have to pay a much larger fee thereafter...." The Re-gional Director for the Ninth Region on October 5, 1953, issued a notice of hearing on objec-tion to election as ordered by the Board.A hearing was conducted on November 6, 10, 11, and 12, 1953, before the above-namedhearing officer. The Employer and the JAM appeared by counsel who participated fully in theiThe Gruen Watch Company, the Gruen National Watch Case Company, 103 NLRB 3.2 The Board issued a certification of results of election as to voting unit 3 on September29, 1953, in its unpublished order directing hearing on objection to election and certificationof results. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing and were afforded full opportunity to be heard and to examine and cross-examinewitnesses,3 and the parties were permitted to introduce evidence relating to the factual issueraised by the Employer's objection as ordered by the Board in its aforesaid order.4 The Em-ployer and the IAM filed timely briefs with the hearing officer which have been duly con-sidered in the preparation of this report.Upon the entire record of the case and from the undersigned's observation of the witnessesand consideration of all documentary evidence, he makes the following findings of fact, con-clusions of law, and recommendations to the Board as to the disposition of said objection:FINDINGS OF FACT1.Lodge No. 729, of District Lodge 34ofthe IAM (herein called Lodge No. 729), on January11, 1952, pursuant to its "By-laws and Shop Committee Rules,i5 did reduce its initiation andreinstatement fees to $ 7.50, which amount included 1 month's dues 6 for diemaker employeesof the Employer.?This special dispensation was uniform for all employees with the exceptionof the apprentice diemakers, 8 who were required to pay $ 3.50 as an initiation fee.9 Since thisspecial dispensation, which was granted on January 11, 1952, was not rescinded by Lodge No.729, it is found to have been in continuous effect during all times material hereto.2.During the period from the date of the special dispensation to the date of the election,March 20, 1953, William C. Smith, senior business representative of District Lodge 34 ofthe IAM, informed a group of employees of the Employer in voting unit 1 at the plant thatmembership in Lodge No. 729 could be obtained by paying a reduced initiation or reinstate-ment fee of $ 7.50.3The hearing officer denied the Employer's motion to separate the witnesses. The Em-ployermoved the Board to entertain an interim appeal to the hearing officer's ruling. TheBoard granted the appeal and further ruled the hearing officer had erred. Pursuant to theBoard'sruling,the hearing officer reversed his prior ruling and the participating partiesnamed their anticipated witnesses, who were excluded from the hearing room until calledby the parties.The IAM moved to dismiss the objection on the ground that it alleged an unfair laborpractice. The hearing officer reserved his ruling. Said motion is hereby denied.4 The International Union, United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, and Metal Polishers, Buffers, Platers and Helpers InternationalUnion, A. F. of L., Local No. 68, did not appear at the hearing.5 Sections 3 and 4,article III,of said "By-laws and Shop Committee Rules," which governthe initiation and reinstatement fees for membership in said Lodge, read:Section 3. Initiation fee of this Lodge shall be Twenty-five Dollars ($25.00) for journey-man and Specialist. Fifty per cent (5066) to accompany the application.The initiation fee for Apprentice shall be Twelve Dollars and Fifty Cents ($12.50).Fifty per cent (50%) to accompany the application.Section 4. The reinstatement fee for Journeyman and Specialist shall be as follows:For the first reinstatement--it shall be for the amount of Fifty Dollars ($50.00).For the second reinstatement--it shall be for the amount of Seventy-five Dollars($75.00).For the third reinstatement and any reinstatement thereafter - it shall be for the amountof One Hundred Dollars ($100.00).During the process of organizing concession to the initiation fee may be granted byspecial action of the Lodge.6This reduction in fees was denoted as a "special dispensation"for the organizationalcampaign at the Employer's and so will be called hereinafter.7 These employees of the Employer were included in the stipulated voting unit 1.6 These employees of the Employer were also included in the stipulated voting unit 1.9William C Smith testified that Lodge No. 729 had also granted special dispensation toapprentice diemakers of the Employer's employees which reduced the initiation fee for thisclass of employees to $3.50. His testimony was not contradicted nor were any objectionsraised thereto and the hearing officer hereby credits his testimony. THE GRUEN WATCH COMPANY6153.Several of the Employer's employees in voting unit 1 did join or apply for reinstate-ment immediately preceding the election of March 20, 1953.104.William J. Goodman,amember of Lodge 729 and an employee of the Employer at alltimes material to the objection filed herein,did on various occasions have conversation withthe employees of the Employer in voting unit 1, which conversation was in substance that theemployees in voting unit 1 could obtain membership in Lodge No.729 by paying $ 7.50, whichamount would include the initiation fee and 1 month's dues.Goodman, during a conversationwith Stegman,told him on the day of the election,but prior to the hour of the election, that ifthe Union won the election and obtained a union-security clause that all the Employer's em-ployees in voting unit 1 would be required to join and to continue their memberssip in LodgeNo. 729 as a condition of employment to continue as employees of the Employer. 115.Goodman was not an officer or representative of the JAM or Lodge No. 729,nor washe empowered to represent as an agent the IAM or Lodge No. 729.He did accept signedapplication cards and initiation fees and submit both to Lodge No. 729.Each of the employees of the Employer in voting unit 1 who gave his application card formembership or reinstatement in Lodge No. 729 to either Goodman or Talbott knew that theseemployees were members of Lodge No.729. They did this voluntarily and, ipso facto, didrequest Goodman and Talbott to transport and submit their applications to Lodge No. 729.Goodman and Talbott did submit to an officer or representative of Lodge No. 729 the appli-cation cards and fees which they had received from the employees of the Employer in votingunit 1.6.Frank William Rothe indicated that he was under the impression,from a reading ofthe bylaws of Lodge No.729, that if the Union lost, he would be required to pay an additional$42.50 to obtain membership in said Lodge since at one time he had been a member of theIAM. The undersigned does not credit this interpretation of the bylaws of Lodge No. 729since a perusal of the referred to document discloses that it is not in substance ambiguousand could not foster rationally the concept propounded by this witness; ergo, the undersignedcredits the bylaws,since the document speaks for itself, and discredits the witness' testi-mony.CONCLUSIONSFrom the facts found above,the undersigned concludes that:1.The reduction in initiation and reinstatement fees to the various classes was uniformas to those classes of employees of the Employer in voting unit 1, that this special dispensa-tionwas not improper and did not foster or consummate a financial interest in the resultsof the election on the part of the employees who joined Lodge No. 729.1210Walter Stegman on the date of the election,but prior to the election hour, signed anapplication card and submitted it to William J. Goodman,another employee.On the followingday, after the election,Stegman gave Goodman$7.50 as his initiation fee and first month'sdues.Lawrence Snodgrass and Raymond Kemme,within the week prior to the election,signed application cards and gave them with$7.50 each to Les Talbott, anbther employeeof the Employer.William Rothe, an employee ofthe Employer who had been a former memberof Lodge No.729, signed an application card for reinstatement the day before the election andgave it and$7.50 to Les Talbott.n The testimony of Goodman was at times marked by hesitancy in responding to the questionsput to him despite his apparent intelligence,in what the undersigned believes to have beenhis efforts to avoid what he considered entrapment;nevertheless,based upon his demeanorand the corroboration of his testimony by other witnesses,I believe him to have been atruthful witness herein.12J. J. Newberry Company, 100 NLRB 84 at p. 86, wherein the Board stated, "The Em-ployeralso alleged in its objections that the Petitioner threatened to impose 'penalties'upon those employees who voted against the Union.The only evidence supporting this objectionis that at a preelection organizational meeting, a representative of the Petitioner explainedthat in the event the Petitioner obtained a union- shop contract, employees joining the Unionat that time would be required to pay a$15 initiation fee instead of the $5 fee paid by em-ployees who joined earlier.This announcement was a correct statement of the then effectivebylaws of the Petitioner.The Regional Director found nothing improper in this conduct. We 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The statements of Goodman made to employees of the Employer in voting unit 1 werenot in themselves sufficient to affect the exericse of the Employer's employees' free choiceof representatives as prescribed by the Act. 133.Goodman's acts were not the acts of an agent of Lodge No. 729 nor was the acceptanceof application cards and initiation fees by Lodge No. 729 an adoption of Goodman as an agentof that Lodge or the IAM. It is a familiar rule of agency that a principal is responsible forthe acts of his agent done in furthering the principal's interest within the scope of the agent'sgeneral authority even though the principal may not have authorized the acts in question andmay in fact have forbidden them. At no time did the IAM or Lodge No. 729 appoint Goodmanas an agent or authorize him to act as their agent. 14The counsel for the Employer in substance contends that William J. Goodman, if not anactual agent, was an apparent or ostensible agent of Local No. 729 or of the IAM. The lawof agency is clear that the facts of any given situation determine whether the person allegedto be an agent is an ostensible or apparent agent of a principal.It is the opinion of the under-signed that the entire record does not establish that Goodman was cloaked with the apparentor ostensible authority of an agent for either the IAM or Lodge No. 729, but to the contrary,the evidence clearly evinces that Goodman was performing an act or acts pursuant to therequests of the employees of the Employer in voting unit 1 who approached Goodman becausethey knew that he was a member of Lodge No. 729. The evidence could not make himan agentof the IAM or Lodge No. 729 but only indicates that he was performing an accommodation forthe employees of the Employer in voting unit 1 by acting as their courier to transport andsubmit their applications and initiation fees to Lodge No. 729. The undersigned is not unmind-fulof the fact that, as found above, Goodman received Stegman's application card prior tothe election and received the initiation fee of that individual on the day after the election. Itis the opinion of the undersigned that Goodman was not the agent of either the IAM or LodgeNo. 729, but only an ordinary member thereof. 154.Talbott, another employee, a member of Lodge No. 729, did receive, transport, andsubmit application cards and initiation fees to Lodge No. 729 from employees of the Em-ployer. This conduct, which is tantamount to the conduct of Goodman, was done pursuant to arequest of the employees of the Employer, which conduct, the undersigned concludes, for thesame reasons stated above, did not make him an agent of Lodge No. 729 or of the IAM.RECOMMENDATIONFrom the above findings of fact and conclusions of law, the undersigned recommends to theBoard that Employer's objection (b), to conduct affecting the results of the election, be over-ruled on its merits.It is the further recommendation of the undersigned, since the JAM received a majorityof the valid ballots cast in the election, that an appropriate certification of representativesbe issued certifying the TAM as the exclusive bargaining representative of the Employer'semployees included in voting unit 1, which the Board found to be an appropriate unit for thepurpose of collective bargaining.agree with his conclusion, "Ferro Stamping and Manufacturing Company, 93 NLRB 1459at p. 1464. We also note that the Employer did not specifically except to this portion of theRegional Director's report."13Poinsett Lumber and Manufacturing Company, 107 NLRB 234.i4Smith and Goodman both testified to the fact that at no time was Goodman authorizedto act for either Lodge No. 729 or the IAM, nor was he an officer or representative of eitherof these organizations. The testimony of Goodman and Smith was not contradicted. The under-signed believes both of these witnesses to be truthful and credits their testimony.15Poinsett Lumber and Manufacturing Company, supra; International Union of OperatingEngineers, 97 NLRB 386 at p. 401.